 1 R. TODD LUOMA (Cal. State Bar No. 140066)
   Law Office of Williams & Associates, PC
 2 3600 American River Drive, Suite 135
   Sacramento, California 95864
 3 (916) 488-8501
   (916) 488-8196 fax
 4 todd@williamstaxlaw.com

 5 Attorneys for Judgment Debtor, Virginia Busey-Ferrari

 6

 7                                 UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                  )          Case No. 2:18-MC-00010-MCE-CKD
                                                )
11                                              )
                          Plaintiff,            )
12                                              )          ORDER DENYING MOTION OF
                                                )          DEFENDANT FOR STAY PENDING
13                                              )          APPEAL
     vs.                                        )
14                                              )          Criminal Case No. 2:08CR00401-LKK
                                                )
15   VIRGINIA BUSEY-FERRARI (Respondent )
     in Cause # 16-4-05055-5 pending before     )
16   Superior Court WASHINGTON for the          )          Hearing Date: October 18, 2018
     County of San Juan,                        )          Hearing Time: 2:00 p.m.
17                                              )          Judge:        Hon. Morrison C. England, Jr.
     Defendant and Judgment Debtor.             )
18                                              )
     _____________________________________ )
19                                              )
     SAN JUAN COUNTY CLERK/SUPERIOR )
20   COURT, (and its successors and Assignees). )
                                                )
21

22          Pending before the Court is Defendant Virginia Busey-Ferrari (“Ferrari”)’s motion under
23 Federal Rule of Civil Procedure 62 to stay enforcement of the final judgment entered herein on

24 August 30, 2018. ECF No. 20. Plaintiff contends she has no right to the funds in the Virginia

25 Ferrari Irrevocable Trust under Washington state law, such that granting the Government’s request

26 for a writ of garnishment was impermissible, but she later admits the Trust is a spendthrift trust in

27 which she has a beneficial interest, ECF No. 28 at 3. Accordingly, her interest in the funds held by

28 the trust was garnishable. See 28 U.S.C. § 3002(12). Any finding to the contrary would mean she

                                                       1
                                ORDER REGARDING MOTION OF DEFENDANT FOR STAY PENDING APPEAL
 1
     lacked standing to appeal the Court’s decision in her individual capacity in any event. Finally,
 2
     Plaintiff has indicated that if required to post a bond to support her request for a stay, as required by
 3
     Federal Rule of Civil Procedure 62(d), she would withdraw the motion. In sum, Plaintiff has failed
 4
     to show she is entitled to a stay or that she would comply with the Rules if one was granted, and her
 5
     Motion, ECF No. 24, is thus DENIED.
 6
            IT IS SO ORDERED.
 7
     Dated: October 16, 2018
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         2
                                  ORDER REGARDING MOTION OF DEFENDANT FOR STAY PENDING APPEAL
